               Case 2:20-cv-00219 Document 1-1 Filed 03/25/20 Page 1 of 6 PageID #: 7
                                                                                      0
Office of the Secretary of State
Building 1 Suite 157-K
1900 Kanawha Blvd E.
Charleston, WV 25305


                      USPS CERTIFIED MAIL'm



                                                                                                   Mac Warner
                                                                                                   Secretary of State
                                                                                                 State of Utlest Virginia
                                                                                             Phone: 304-558-6 Q00
                   9214 8901 1261 3410 0002 6428 12
                                                                                                     886-767-8683
                                                                                                  Visit ats online:
                                                                                                     w4Vw.4Ws08.COfY1
LOWE'S HOME CENTERS, LLC
Corporation Service Company
209 West Washington Street
Charleston, WV 25302




    Control Number: 251311                                                    Agent: Corporation Service Company
             Defendant: LOWE'S HOME CENTERS, LLC                             County: Kanawha
                         209 West Washington Street
                         Charleston, WV 25302 US                        Civil Action: 19-C-1264
                                                                  Certified Number: 92148901125134100002642812
                                                                       Service Date: 1 /7/2020


I am enclosing:

       1 summons and complaint

which was served on the Secretary at the State Capitol as your statutory attorney-in-fact. According to law, I have accepted
service of process in your name and on your behalf.

P/ease note that this office has no connection whatsoever with the enclosed documents other than to accept service of
process in your name and on your behalf as your attorney-in-fact. Please add~ess any questions about this document
directly to the court or the plaintiffs attorney, shown in the enclosed paper, not to the Secretary of State's office.




Sincerely,




Mac Warner
Secretary of State

                                                                                                      EXHIBIT A
       Case 2:20-cv-00219 Document 1-1 Filed 03/25/20 Page 2 of 6 PageID #: 8

                                           ~41J~liTiCOWV
                                               I1

                   IN THE CIRCUIT COURT OF KANAWHA COUNTY, WEST VIRGINIA


LINDA PERSINGER,

            Plaintiff,

            V.                                               Civil Action No. 1 G-C - I Q(-SLA
                                                                        Judge    1~s I L'_,CSYI

LOWE'S HOME CENTERS, LLC,

            Defendant.
                                                                                  c.
                                                                                                   rir~

                                                                                 t'Tt

 To:         Lowe's Home Centers, LLC .                                          -~ t:.,
             Corporation Service Company               (VIA Secretary of State);;,.')
             209 West Washington Street
             Charleston, WV 25302                                               T•~        +~_`   ✓~



TO THE ABOVE-NAMED DEFENDANT:

            IN THE NAME OF THE STATE OF WEST VIRGINIA, you are hereby summoned and

required to serve upon Plaintiff's attorney, Shawn C. Gillispie, whose address is Kesner & Kesner,

PLLC, P.O. Box 2587, Charleston, West Virginia, 25329, an Answer, including any related

Counterclaim you may have, to the Complaint filed against you in the above-styled civil action, a

true copy of which is herewith delivered to you. You are required to serve your answer within thirty

(30) days after service of this Summons upon you, exclusive of the day of service. If you fail to do

so, judgment by default will be taken against you for the relief demanded in the Complaint, and you

will be thereafter barred from asserting in another action any claim you may have which must be

asserted by Counterclaim in the above-styled civil action.



Dated:           I c~ll3l ~ 1 G                            Cathy S: Gatson, Clerk
                                                               Clerk of Court




33007/149
       Case 2:20-cv-00219 Document 1-1 Filed 03/25/20 Page 3 of 6 PageID #: 9




                                           r+
             IN THE CIRCUIT COURT~O~ `KV~/HA COUNTY, WEST VIRGINIA

LINDA PERSINGER,
                                     2019 DEC 31 A 10: 39
           Plaintiff,                 ,A-f11,(        ~A~~~'r:,
                                Fi!';~;i~;1"dHA Ci1       , Jl

V.                                                                Civil Action No. kC~ -C - l aLJLi
                                                                        Judge
LOWE'S HOME CENTERS, LLC,

           Defendant.
                                                  COMPLAINT

           NOW COMES the Plaintiff Linda Persinger, by Counsel, who for her Complaint

against Defendant Lowe's Home Center, LLC ("Lowe's") states as follows:

           1.     The Plaintiff Linda Persinger is, and at all times pertinent hereto has been,

a citizen and resident of Madison, Boone County, West Virginia.

           2.     The Defendant Lowe's is a foreign limited liability company, licensed to do

business and doing business in locations throughout West Virginia, including in Kanawha

County, West Virginia.

           3.      The incident that gives rise to this Complaint occurred at the Defendant's

Store #0588, located at Norman Boulevard, U.S. Route 119, Logan, .West Virginia.

           4.     Jurisdiction and venue are proper in the Circuit Court of Kanawha County,

West Virginia, as Defendant Lowe's is present and conducts ongoing business at multiple

locations in Kanawha County.

           5.     On March 25, 2018, the Plaintiff Linda Persinger and her husband, William

Persinger, entered into Defendant Lowe's store located at Norman Morgan Blvd., U.S. Rt.

119, Logan, West Virginia, for the purpose of purchasing wood privacy fencing for their

home.

33007/81
          Case 2:20-cv-00219 Document 1-1 Filed 03/25/20 Page 4 of 6 PageID #: 10
•                                                                           4      i




               6.    As the Plaintiff and her husband located the fencing they were interested in

    purchasing, they tried to find an associate to help them load it, but their search for an

    associate was unsuccessful.

               7.    As the Plaintiff and her husband could not locate a Lowe's associate to assist

    them, they attempted to load the fencing themselves.

               8.    Defendant Lowe's wood -privacy fencing ,was not located on a shelf but,

    rather, was stored standing straight up on the floor, with only a wire holding the many

    pieces of fencing in place.

               9.    There were no signs or warnings on the fencing or the thin wire regarding the

    weight of the fencing or the hazards of moving the fencing. '

               10.   Plaintiffs husband began removing fencing to load onto a cart and the

    Plaintiff held the fencing in place.

               11.   As the Plaintiff was holding the fencing in place, she was overtaken by the

    weight of the fencing, and multiple pieces of fencing fell into her, knocking her hard to the

    concrete floor, as other pieces of fence fell on top of her and completely covered her up.

               12.   As Plaintiff was knocked to the ground and struck her head on the concrete

    floor, she was knocked unconscious.

               13.   PlaintifPs husband attempted to lift the fencing off of Plaintiff and began

    to yell for help.

               14.   Eventually help was provided and the fencing was removed off of the Plaintiff

    and the Plaintiff was transported to the hospital for medical care.

               15.   At all times relevant hereto, the Plaintiff conducted herself in a non-negligent

    manner, and did nothing to cause or contribute to the subject accident.

    33007/81                                         2
          Case 2:20-cv-00219 Document 1-1 Filed 03/25/20 Page 5 of 6 PageID #: 11
~•                                                                            ~.   , .




                16.   Defendant Lowe's negligently, carelessly, and recklessly stored its wood

     privacy fencing in a manner that was unsafe to the general public, which was invited into

     Defendant's facility to shop and to purchase home improvement,materials, such as the

     fencing involved in the subject accident.

                17.   Defendant Lowe's negligent, careless, and reckless conduct included, but

     was not. limited to its failure to provide a safe means for the Plaintiff and her husband to

     remove and load the fencing involved.in the accident.

                18.   Defendant Lowe's owed a duty to the Plaintiff to provide a reasonably safe

     place for the Plaintiff to shop, and to store its merchandise in a manner that provides for

     easy and safe access.

                19.   When merchandise is stored in a manner that presents risks and hazards to

     customers wishing to view and/or purchase the merchandise, then Defendant Lowe's had

     a duty to provide reasonable warnings of the dangers to its customers.

                20.   Defendant Lowe's breached its duties to the Plaintiff by failing to provide a

     reasonably safe place to shop; by storing privacy fencing in an unsafe manner; and by

     failing to provide reasonable warnings to the Plaintiff and other customers regarding the

     risks and hazards related to accessing the fencing.

                21.   As a direct and proximate result of Defendant Lowe's negligence,

     carelessness, and reckless conduct, the Plaintiffwas caused to sustain serious injuries and

     damages, as follows:

                      a.     The Plaintiff sustained both temporary and permanent injuries to her
                             body;

                      b.     The Plaintiff suffered, and will continue to suffer in the future, physical
                             pain and suffering, mental anguish and emotional distress;

     33007/81                                         3
      Case 2:20-cv-00219 Document 1-1 Filed 03/25/20 Page 6 of 6 PageID #: 12




                 C.    The Plaintiff required medical care and treatment, and has incurred,
                       and will continue in the future incur necessary medical bills and
                       expenses;

                 d.    The Plaintiff has suffered a loss of enjoyment of life, and will continue
                       in the future to suffer loss of the enjoyment of life; and

                 e.    The Plaintiff has been otherwise damaged.

           WHEREFORE, the Plaintiffdemands judgment againstthe Defendant Lowe's in an

amount sufficient to compensate her for her losses and damages; for pre-judgment and

post-judgment interest; for her recoverable attorney fees and costs; and for such further

and additional relief as the Court and/or jury deems just and proper.

           THE PLAINTIFF DEMANDS A TRIAL 'BY JURY.

                                                     LINDA PERSINGER,

                                                     By counsel,




MC.711G1 0[            1 LL.v
112 Capitol Street
P. O. Box 2587 -
Charleston, WV 25329
Phone: (304) 345-5200
Fax: (304) 345-5265




33007/81                                        rd
